DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hnat et al (doorjamb, 2012).

Regarding claims 1 and 10, Hnat teaches a computer-implemented method for evaluating height data, the method comprising:
(Hnat, “Doorjamb tracking system”, “Doorjamb’s hardware design, signal processing algorithms, and tracking algorithm”, sec. 1, p1-2)
obtaining, by execution of one or more processors, a plurality of height values for a tracked object over a specified period of time;
(Hnat, Fig. 1; “Doorjamb doorway sensors use ultrasonic range finding sensors that are mounted to the top of a doorway and aimed down toward the floor”, sec. 3.1, p3;  df = distance of the floor from the sensor, dp = distance of the person from the sensor, the height of the person h = df – dp; a plurality of height data h of the person are recorded when a person walks through the doorway for a period of time; “More formally, we define a 200 msec region immediately before and after detection event ei”, sec. 4.2, p4)
generating, from the plurality of height values, a plurality of clusters, each cluster including at least one of the plurality of height values;
(Hnat, “The timestamps of all such height estimates are clustered using the DBSCAN clustering algorithm, resulting in a set of timestamp clusters C…Each timestamp cluster ci ∈ C is a set of one or more event timestamps within 400 msecs of each other, denoted ci = ci(1), ci(2),…”, sec. 4.1, p6; Figure 3 shows various height clusters within time window wi or wi^)
identifying one of the plurality of clusters having a largest amount of the plurality of height values relative to a remaining of the plurality of clusters; and
(Hnat, “we use the maximum height in the maximum cluster for each event (in the event illustrated in Figure 3, the maximum cluster is Cluster #3)”, sec. 4.3, p7)
estimating a height of the tracked object from the identified one of the plurality of clusters.
(Hnat, “Therefore, our final height estimation algorithm is: set the height estimate hi
to be the maximum height of the maximum cluster in ei”, sec. 4.3, p7; “The height estimate is most accurate if taken when the person is directly under the door frame. Typically, this corresponds to the tallest height observed, since the value dp becomes larger as the person moves away from the door frame”, sec. 3.1, p3)

Regarding claims 2 and 11, Hnat teaches its/their respective base claim(s).
Hnat further teaches the computer-implemented method of claim 1, further comprising:
determining whether the height of the tracked object exceeds a specified threshold.
(Hnat, Fig. 5, “we also found that multi-path reflections would sometimes cause the maximum measurement to be taller than the person’s true height”, “To eliminate these errors, therefore, we use the maximum height in the maximum cluster for each event (in the event illustrated in Figure 3, the maximum cluster is Cluster #3. This approach ensures that outlier height measurements are not used”, sec. 4.3, p7; any height values taller than the maximum height are filtered out)

Regarding claims 3 and 12, Hnat teaches its/their respective base claim(s).
Hnat further teaches the computer-implemented method of claim 2, further comprising:
upon determining that the height of the tracked object exceeds a specified threshold, classifying the tracked object as an adult individual.
(Hnat, “Doorway sensors must provide 1 cm resolution for people with heights ranging from 151 cm (5 ft) to 189 cm (6 ft, 2 in)”, sec. 3.2, P4, which defines “the 5th and 95th percentiles of adult human height”, footnote 1, p4; when the height > 5 ft (threshold), the individual can be classified as an adult human; identification of a human can be carried out using various methods, sec. 1, p1:c2)

Regarding claims 4 and 13, Hnat teaches its/their respective base claim(s).
Hnat further teaches the computer-implemented method of claim 2, further comprising:
upon determining that the height of the tracked object does not exceed a specified threshold, classifying the tracked object as a child individual.
(Hnat, see comments on claim 3; likewise, when the height < 5 ft (threshold), the individual can be classified as a child human; the individual can be classified as an adult human; identification of a human can be carried out using various methods, sec. 1, p1:c2)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hnat et al (doorjamb, 2012) in view of Krumm (US6771818).

Regarding claims 5 and 14, Hnat teaches its/their respective base claim(s).
Hnat does not expressly disclose but Krumm teaches the computer-implemented method of claim 1, wherein estimating the height of the tracked object comprises calculating a mean height value of the identified one of the plurality of clusters.
(Krumm, “computing the three-dimensional (x, y, z) mean or centroid of each blob cluster”, c4:10-15; the mean calculation is carried out in x, y, and z dimensions independently; the mean height is the average of z components of a blob cluster; using a mean value to represent the height of a blob cluster filters the data noise)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Krumm into the system or method of Hnat in order to filter out data noise of a representative height of a human object or blob using mean height calculations. The combination of Hnat and Krumm also teaches other enhanced capabilities.

Regarding claim 6, Hnat teaches its/their respective base claim(s).
The combination of Hnat and Krumm teaches the computer-implemented method of claim 1, wherein the tracked object corresponds to an individual, and further comprising:
detecting the individual entering a predefined area;
capturing, via one or more sensors, a plurality of images of the individual;
(Hnat, Fig. 1; “the Doorjamb hardware platform is to measure the heights and directions of people as they walk through a doorway”, sec. 3, p3; “Doorjamb doorway sensors use ultrasonic range finding sensors that are mounted to the top of a doorway and aimed down toward the floor”, sec. 3.1, p3; cameras can also be used in measuring human heights, sec. 2, p2; Krumm, “The baseline depth image is generated using conventional methods such as a stereo camera mechanism…a stereo camera mechanism, is used to capture live depth images at any desired scan rate”, c2:25-35)
for each image, generating a height map of a scene and identifying local maxima;
(Krumm, Fig. 2, depth image acquisition module 210; Fig. 3, “a stereo camera mechanism, is used to capture live depth images at any desired scan rate”, c2:30-35, “one method uses a continuous temporal sequence of depth images created from stereo images taken of a scene using a stereo camera mechanism at a fixed position”, c7:30-35; “The clustering module 230 processes the working image to identify those blobs belonging to the same person or object of interest so as to accurately identify or locate that person or object within the image. Specifically, a “clustering” process is used to identify each set of blobs in the working image that potentially belong to a particular person or object of interest”, c8:40-50; “a depth image containing a number of distinct three-dimensional regions or “blobs.”, c2:40-45; “the blob clusters produced by the clustering process”, c3:1-10; local maxima in each cluster can be identified, e.g.,  Hnat, Fig. 3, local maxima in clusters 2 and 3)
detecting a blob in the height map; and
(Krumm, “This subtraction process typically results in a depth image containing a number of distinct regions or blobs”, c8:15-20)
tracking the blob through the predefined area for the specified period of time.
(Krumm, “use in an object recognition scheme for comparing three-dimensional regions (referred to as “blobs”) in images to one or more models in order to identify the location of people or objects within a scene. This object recognition scheme allows for real-time location and tracking of people or objects of interest within the scene”, c2:15-25)

Claim(s) 7-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hnat et al (doorjamb, 2012) in view of Budge et al (US2011/0176000).

Regarding claim 7, Hnat teaches its/their respective base claim(s).
Hnat does not expressly disclose but Budge teaches the computer-implemented method of claim 1, wherein generating the plurality of clusters comprises applying a k-means clustering algorithm to the plurality of height values.
(Budge, “One algorithm used is k-means clustering. The algorithm divides the data into k regions of minimum variance. The input images are turned into vectors with each one representing a different pixel location. Each vector contains the depth, color, and image coordinates of its respective pixel”, [0060]; the k-means clustering may be applied to height data for, e.g., better convergence of height cluster and simpler implementation)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Budge into the system or method of Hnat in order to apply k-means clustering technique to height data for, e.g., better convergence of height cluster and simpler implementation. The combination of Hnat and Budge also teaches other enhanced capabilities.

Regarding claims 8 and 15, Hnat teaches its/their respective base claim(s).
The combination of Hnat and Budge teaches the computer-implemented method of claim 1, wherein generating the plurality of clusters comprises applying a k-means clustering algorithm to the plurality of height values to create three clusters, the three clusters corresponding to the plurality of clusters.
(Budge, in k-means clustering, “A common approach is start with k=2 and increment k until a good solution is found. A size threshold is used just as in other parts of the algorithm. Thus k is increased until a region falls below the size threshold”, [0061]; k=3 clusters are one of the expected results when the clustering converges at k=3)

Regarding claim 9, the combination of Hnat and Budge teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 7, further comprising:
iterating the k-means clustering algorithm until each of the plurality of clusters is stable.
(Budge, in k-means clustering, “A size threshold is used just as in other parts of the algorithm. Thus k is increased until a region falls below the size threshold”, [0061]; iterative k-means process, [0062])

15. The computer-implemented method of claim 1, wherein to generate the plurality of clusters comprises to apply a k-means clustering algorithm to the plurality of height values to create three clusters, the three clusters corresponding to the plurality of clusters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        
10/14/2022